As filed with the Securities and Exchange Commission on May 30 , 2012 Registration Number 333-179118 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Introbuzz (Name of registrant as specified in its charter) Nevada 26-2568892 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 7816 Calico Flower Avenue Las Vegas, Nevada 89128 (424) 225-2783 (Address and telephone number of registrant’s principal executive offices) Harold P. Gerwerter, Esq. Law Office of Harold P. Gerwerter, Esq., Ltd. 5440 West Sahara, Suite 105 Las Vegas, Nevada 89146 Telephone: (702) 382-1714 Facsimile No. (702) 382-1759 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [ ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one); Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] CALCULATION OF REGISTRATION FEE Proposed Proposed Maximum Title of Each Class Amount Maximum Aggregate Amount of of Securities to be to be Offering Price Offering Registration Registered Registered (1) per Share ($) Price ($)(2) Fee($) Shares of Common Stock, par value $0.001 $100,000 1 2,000,000 shares are being offered by a direct offering at the price of $.05 per share. 2 Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(o) of the Securities Act, based upon the fixed price of the direct offering. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Prospectus Introbuzz 2,000,000 Shares of Common Stock $0.05per share $100,000 Maximum Offering Introbuzz (“Introbuzz” or the "Company") is offering on a best-efforts basis a minimum of 1,000,000 and a maximum of 2,000,000 shares of its common stock at a fixed price of $0.05 per share. The price of $0.05 per share is a fixed for the duration of this offering.There is no minimum investment by any individual investor of shares required to be purchased.The shares are intended to be sold directly through the efforts of Kenneth Carter, our sole officer and director. After the effective date of this prospectus, Mr. Carter intends to advertise through personal contacts, telephone, and hold investment meetings.We will not utilize the Internet or print media to advertise our offering.Mr. Carter will also distribute the prospectus to potential investors at meetings, to his business associates and to his friends and relatives who are interested in Introbuzz as a possible investment.For more information, see the section titled "Plan of Distribution" herein. The proceeds from the sale of the shares in this offering will be payable to Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account f/b/o Introbuzz.All subscription funds will be held in a non-interest bearing Trust Account pending the achievement of the Minimum Offering and no funds shall be released to Introbuzz until such a time as the minimum proceeds are raised. Any additional proceeds received after the Minimum Offering is achieved will be immediately released to the Company by the Escrow Agent, Law Offices of Harold P. Gewerter, Esq., Ltd.If the Minimum Offering is not achieved within 180 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest (since the funds are being held in a non-interest bearing account) or deduction of fees. See the section entitled "Plan of Distribution” herein.Neither the Company nor any subscriber shall be entitled to interest no matter how long subscriber funds might be held. The offering may terminate on the earlier of: (i) the date when the sale of all 2,000,000 shares is completed, (ii) anytime after the minimum offering of 1,000,000 shares of common stock is achieved, or (iii) 180 days from the effective date of this document. Prior to this offering, there has been no public market for Introbuzz’s common stock. We are a development stage company which currently has limited operations and has not generated any revenue. Therefore, any investment involves a high degree of risk. The Company is an emerging growth company under the Jumpstart Our Business Startups Act. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE THE SECTION ENTITLED “RISK FACTORS” HEREIN ON . Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share 1 $ $ $ Minimum $ $ $ Maximum $ $ $ This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The price of $0.05 per share is a fixed for the duration of this offering. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.INTORBUZZ MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHISE THE OFFER OR SALE IS NOT PERMITTED. Introbuzz does not plan to use this offering prospectus before the effective date. The date of this Prospectus is , 2012. Table of Contents SUMMARY OF PROSPECTUS 3 General Information about the Company 3 The Offering 6 RISK FACTORS 10 USE OF PROCEEDS 15 DETERMINATION OF OFFERING PRICE 16 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 16 PLAN OF DISTRIBUTION 17 Offering will be Sold by Our Officer and Director 17 Terms of the Offering 18 Deposit of Offering Proceeds 19 Procedures and Requirements for Subscription 19 DESCRIPTION OF SECURITIES 19 INTEREST OF NAMED EXPERTS AND COUNSEL 21 DESCRIPTION OF OUR BUSINESS 21 General Information 21 Business Overview 21 Technology/ProductDevelopment 24 Marketing 28 Growth Strategy of the Company 29 Competitor Analysis 31 Patents and Trademarks 31 Need for any Government Approval of Products or Services 31 Government and Industry Regulation 32 Research and Development Activities 32 Environmental Laws 32 Employees and Employment Agreements 32 DESCRIPTION OF PROPERTY 32 LEGAL PROCEEDINGS 32 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 32 FINANCIAL STATEMENTS 34 Audited Financial Statements as of December 31, 2011 F-1 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 35 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FISCAL DISCLOSURE 39 FINANCIAL DISCLOSURE 40 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 40 BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 41 EXECUTIVE COMPENSATION 41 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 42 FUTURE SALES BY EXISTING STOCKHOLDERS 42 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 43 INDEMNIFICATION 44 AVAILABLE INFORMATION 44 2 INTROBUZZ 7 LAS VEGAS, NEVADA 89128 (424) 225-2783 SUMMARY OF PROSPECTUS You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this prospectus. In this prospectus, unless the context otherwise denotes, references to “we,” “us,” “our” and “Company” refer to “Introbuzz”. General Information about the Company We are a development stage company formed in the state of Nevada on May 1, 2008 as a web based social network service founded on the premise that personal networks and contacts are valuable.Social networks are web based services that allow individuals to post a profile and link their profile to other friends and organizations.To date, social networks such as Linkedin.com and Facebook.com have generated enormous popularity.Social networks have largely been a “personal branding” exercise or for pure entertainment to see what friends or associates are doing. Introbuzz plans to be a social network that is also based on showing the types of people you are connected with and are associated.However, it’s also based on the idea that people should, and will pay to get in touch with people you know.Furthermore, money or donations act as a convenient reason to get in touch with people who can benefit your career or enhance one’s life. We believe that people will pay for introductions that are meaningful since it can save or create significant value to someone’s life such as to find the right executive, nanny, software developer – or even the right squash player.Instead of paying for a lunch that neither party wants to eat, parties can get down to business knowing that their time has been valued. Introbuzz is a development stage company that has not commenced its planned principal operations to date.Introbuzz plans to launch its web based social network during the second quarter of 2012 and operations to date have been devoted primarily to start-up and development activities, which include the following: 1. Development of the business plan; 2. Website development; 3. Programming including: user interface, search mechanism, registration, listings, membership profile, search functions, invitation screens, secured payment options; 4. Adopted marketing strategy and target market segmentation; 5. Conducted due diligence on market acceptance, membership trends and social network habits; 6. We plan to launch our website www.introbizz.com by the end of the next quarter after our minimum offering has been raised.We have identified a company in Texas to provide us with server space at a cost of $99 per server.If additional server space is needed (based on traffic to our site) this company can provide ample servers immediately on demand. Introbuzz has identified the following challenges to its success: 1. Making adoption easy and “Stigma-less” Introbuzz plans to introduce a new model for social networks that we believe will require some acceptance.Selling a stranger your record collection via online auction was a stretch for some people to adopt, and Introbuzz is likely to face similar challenges from late adopters.Introbuzz believes its planned social network may disrupt an inefficient model of meeting people that is currently based on vague notions of social capital by making it clear “I want to meet this person, and I will make it worth your while”. 3 We believe that an important component to removing the stigma would be the involvement of non-profits.If people are uncomfortable receiving payment, almost everyone is comfortable generating a donation to a cause that helps disadvantaged children, fighting disease, or helping physically or mentally handicapped people. 2. Social network user fatigue Linked, Facebook, Doostang, Myspace, and several other social networks already have established themselves and many users are tired of receiving invitations from people to join another network.Introbuzz does not believe another traditional social network such as a direct competitor to Linkedin.com could compete.However, Introbuzz believes a social network that generates revenue is a compelling reason to get people to join. 3. Managing corporate policies Introbuzz expects that a number of enterprises will have limitations on what people can accept for gifts.Introbuzz is likely to “fly under radar” for some time, but it may be possible that certain organizations ultimately restrict employees from using their professional titles to generate revenue.For example, someone who is “Director of IT Purchasing, Starbucks” could wield enormous power for someone seeking an appointment and generate significant revenue. The following policies could be embraced: All revenue could be donated to the corporation or organization itself.This could allow companies to have more efficient uses of their time by using a “pay for meeting” policy to keep over-eager salespeople at bay. All revenue could be donated to a designated non-profit (i.e. Microsoft employees will designate all revenue to the Microsoft Computers for Kids foundation.) The Company believes that raising $100,000 through the sale of common equity is sufficient for the company to become operational and sustain operations through the next twelve (12) months. The capital we are raising has been budgeted to enhance our web based social network serviceand to become a fully reporting company.Unfortunately, there can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flow from services will be adequate to maintain our business. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in the registration statement. Introbuzz currently has one officer and director. This individual allocates time and personal resources to Introbuzz on a part-time basis and devotes approximately 10 hours a week to the Company.Once the public offering is closed, Mr. Carter plans to spend the time necessary to oversee the programming, website design, marketing campaign and direct the primary operations of the business. As of the date of this prospectus, Introbuzz has 6,000,000 shares of $0.001 par value common stock issued and outstanding. Introbuzz has administrative offices located at 7816 Calico Flower Avenue, Las Vegas, Nevada 89128.Mr. Carter, our sole office and director, provides the office on a rent free basis. Introbuzz’s fiscal year end is December 31. 4 The Company is an emerging growth company under the Jumpstart Our Business Startups Act. The Company shall continue to be deemed an emerging growth company until the earliest of ‘(A) the last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more; ‘(B) the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under this title; ‘(C) the date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or ‘(D) the date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto.’. As an emerging growth company the company is exempt from Section 404(b) of Sarbanes Oxley.Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. As an emerging growth company the company is exempt from Section 14A (a) and (b) of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. The Company has irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the Act. 5 The Offering The following is a brief summary of this offering.Please see the “Plan of Distribution” section for a more detailed description of the terms of the offering. Securities Being Offered: Introbuzzis offering, on a best-efforts, self-underwritten basis, a minimum of 1,000,000 and a maximum of 2,000,000 shares of its common stock. Offering Price per Share: Offering Period: The shares are being offered for a period not to exceed 180 days.There is no minimum number of shares required to be purchased.If the Minimum Offering is not achieved within 180 days of the date of this prospectus, all subscription funds from the escrow account will be returned to investors promptly without interest (since the funds are being held in a non-interest bearing account) or deduction of fees.The offering may terminate on the earlier of: (i) the date when the sale of all 2,000,000 shares is completed, (ii) anytime after the minimum offering of 1,000,000 shares of common stock is achieved, or (iii) 180 days from the effective date of this document. Escrow Account: The subscription proceeds from the sale of the shares in this offering will be payable to “Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account f/b/o Introbuzz” and will be deposited in a separate (limited to funds received on behalf of Introbuzz) non-interest bearing law office trust bank account until the Minimum Offering proceeds are raised.No interest will be available for payment to either to the Company or the investors (since the funds are being held in a non-interest bearing account).All subscription funds will be held in trust pending the achievement of the Minimum Offering and no funds shall be released to Intorbuzz until such a time as the minimum proceeds are raised (see the section titled "Plan of Distribution" herein).Any additional proceeds received after the minimum offering is achieved will be immediately released to the Company by the Escrow Agent, Law Offices of Harold P. Gerwerter, Esq., Ltd.Release of the funds to the Company is based upon our escrow agent, Law Offices of Harold P. Gewerter, Esq. Ltd., reviewing the records of the depository institution holding the escrow to verify that that the checks have cleared prior to releasing the funds to the Company.Written notice will be mailed to each investor that the minimum offering amount has been received and the offering proceeds have been distributed to the Company.All subscription agreements and checks should be delivered to Law Offices of Harold P. Gewerter, Esq., Ltd.Failure to do so will result in checks being returned to the investor who submitted the check. Introbuzz’s escrow agent, Law Offices of Harold P. Gewerter, Esq., Ltd., acts as legal counsel for Introbuzz and is therefore not an independent third party. Net Proceed to Company: Use of Proceeds: We intend to use the proceeds to expand our business operations. Number of Shares Outstanding Before the Offering: 6,000,000 common shares Number of Shares Outstanding After the Offering: 8,000,000 common shares 6 The offering price of the common stock bears no relationship to any objective criterion of value and has been arbitrarily determined. The price does not bear any relationship to Introbuzz assets, book value, historical earnings, or net worth. Introbuzz will apply the proceeds from the offering to pay for accounting fees, legal and professional fees, marketing, office supplies, programming costs, software engineer fees, website design fees, and other administrative related costs. The Company has not presently secured an independent stock transfer agent. Introbuzz has identified several agents to retain that will facilitate the processing of the certificates upon closing of the offering.The Company will deliver stock certificates attributable to shares of common stock purchased directly to the purchasers within ninety (90) days of the close of the offering, or as soon thereafter as practicable. The purchase of the common stock in this offering involves a high degree of risk. The common stock offered in this prospectus is for investment purposes only and currently no market for Introbuzz common stock exists. Please refer to the sections herein titled “Risk Factors” and “Dilution” before making an investment in this stock. SUMMARY FINANCIAL INFORMATION The following tables set forth summary financial data derived from Introbuzz’s financial statements. Table A is the Audited Statement of Operations for the period from inception (May 1, 2008) to December 31, 2010.Table B is the Unaudited Statements of Operations for the period from January 1, 2012 through March 31, 2012 and the period from inception (May 1, 2008) through March 31, 2012.The accompanying notes are an integral part of these financial statements and should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. As shown in the financial statements accompanying this prospectus, Introbuzz has had no revenues to date and has incurred only losses since its inception.The Company has had no operations and has been issued a “going concern” opinion from our accountants, based upon the Company’s reliance upon the sale of our common stock as the sole source of funds for our future operations. (Balance of the Page Intentionally Left Blank) 7 Table A: Audited Statements of operations data Introbuzz (A Development Stage Company) Statements of Operation May 1, 2008 For the Year Ended (inception) December 31, December 31, Revenues $
